Case: 18-20251   Document: 00514825287     Page: 1    Date Filed: 02/06/2019




        IN THE UNITED STATES COURT OF APPEALS
                 FOR THE FIFTH CIRCUIT
                                                                United States Court of Appeals
                                                                         Fifth Circuit

                                                                       FILED
                                 No. 18-20251                    February 6, 2019
                                                                  Lyle W. Cayce
NICOLE C. WITTMER,                                                     Clerk


             Plaintiff - Appellant

v.

PHILLIPS 66 COMPANY,

             Defendant - Appellee



                Appeal from the United States District Court
                     for the Southern District of Texas


Before HIGGINBOTHAM, ELROD, and HO, Circuit Judges.
JAMES C. HO, Circuit Judge:
      Over the past two years, three circuits have construed Title VII of the
Civil Rights Act of 1964 to prohibit employers from discriminating on the basis
of either sexual orientation or transgender status.       See Zarda v. Altitude
Express, Inc., 883 F.3d 100 (2nd Cir. 2018) (en banc); EEOC v. R.G. & G.R.
Harris Funeral Homes, Inc., 884 F.3d 560 (6th Cir. 2018); Hively v. Ivy Tech
Cmty. Coll. of Ind., 853 F.3d 339 (7th Cir. 2017) (en banc).
      The district court here examined these recent out-of-circuit rulings,
found them “persuasive,” and thus “assume[d]” that Title VII prohibits
transgender discrimination, in a published opinion. Wittmer v. Phillips 66 Co.,
304 F. Supp. 3d 627, 634 (S.D. Tex. 2018). In doing so, the district court
expressly stated that “the Fifth Circuit has not yet addressed the issue.” Id.
    Case: 18-20251     Document: 00514825287     Page: 2   Date Filed: 02/06/2019



                                  No. 18-20251
      But we have addressed the issue. In Blum v. Gulf Oil Corp., 597 F.2d
936 (5th Cir. 1979), we expressly held that Title VII does not prohibit
discrimination on the basis of sexual orientation. Yet the district court did not
mention, let alone distinguish, Blum. Most notably, it did not contend that
Title VII applies to transgender status but not sexual orientation. To the
contrary, the court concluded that the “same” analysis applies to transgender
status and sexual orientation alike. Wittmer, 304 F. Supp. 3d at 634.
      Blum remains binding precedent in this circuit to this day. Our sister
circuits—including those favorably quoted in the district court’s published
opinion—recognize Blum as our precedent. See Zarda, 883 F.3d at 107–8
(recognizing historic “consensus among our sister circuits” foreclosing sexual
orientation claims under Title VII, including Blum); Hively, 853 F.3d at 341–
42 (“recognizing . . . Fifth Circuit’s precedent in Blum”); see also Evans v. Ga.
Reg’l Hosp., 850 F.3d 1248, 1255 (11th Cir. 2017) (Blum is “binding precedent”
that “forecloses” sexual orientation discrimination claims under Title VII).
      Other district courts within the Fifth Circuit have likewise repeatedly
acknowledged that Blum is binding circuit precedent. See, e.g., O’Daniel v.
Indus. Serv. Solutions, 2018 WL 265585, *7 (M.D. La. Jan. 2, 2018) (“The Fifth
Circuit has specifically held that discharge based upon sexual orientation is
not prohibited by Title VII . . . . Blum is binding precedent”); Berghorn v. Texas
Workforce Comm’n, 2017 WL 5479592, *4 (N.D. Tex. Nov. 15, 2017) (“The
court . . . is bound by Fifth Circuit precedent, not Seventh Circuit precedent.”).
      We nevertheless affirm the district court on other grounds. The district
court correctly granted summary judgment for the employer, because the
employee failed to present sufficient evidence to support a prima facie case of
discrimination, and because the employee failed to present a genuine issue of
material fact concerning pretext.


                                        2
      Case: 18-20251   Document: 00514825287    Page: 3   Date Filed: 02/06/2019



                                 No. 18-20251
                                       I.
       Nicole Wittmer, a transgender woman, applied for an Instrument and
Reliability Engineer position with Phillips 66 in 2015. Phillips 66 conducted
four interviews, including an in-person interview on August 3.
       During these interviews, Phillips 66 asked about Wittmer’s current
employment with Agrium. They discussed on-going projects at Agrium that
would require significant future travel to Canada as the reason Wittmer was
looking for a new job. On August 10, Phillips 66 offered Wittmer the job,
contingent on passing certain background checks.
       On September 2, Ellen Fulton, Phillips 66’s Human Resources Manager,
informed Wittmer that the background check uncovered a discrepancy:
Agrium terminated Wittmer on July 28, with pay continuing through
August 2.
       In response, Wittmer acknowledged the discrepancy, but did not think
“it was that big of a deal.” Wittmer sent Fulton the July 28 termination letter
from Agrium, clearly stating that their employment relationship ended on July
28.
       Fulton and several other Phillips 66 executives conferred on
September 8. Everyone at the meeting agreed that the offer of employment
should be rescinded due to Wittmer’s misrepresentations.
       On September 10, Wittmer sent an unsolicited email to Fulton and
another Phillips 66 employee, accusing them of transgender discrimination.
Fulton responded that Phillips 66 was unaware of Wittmer’s transgender
status prior to the email, and that in any event, the information would not
affect Phillips 66’s decision.
       On September 14, Fulton formally rescinded the offer of employment.
Fulton explained that it was due to the discrepancies revealed during the
background check after the initial conditional offer.
                                       3
    Case: 18-20251    Document: 00514825287     Page: 4   Date Filed: 02/06/2019



                                 No. 18-20251
      A year later, in October 2016, Wittmer filed a charge of discrimination
with the EEOC against Phillips 66. Wittmer claimed that Phillips 66 rescinded
its offer because of transgender discrimination. The EEOC issued a right-to-
sue letter.
                                      II.
      Wittmer sued Phillips 66 under Title VII for discrimination on the basis
of transgender status.    Without distinguishing or even mentioning Blum,
Wittmer claimed that Title VII prohibits transgender discrimination.
      Phillips 66 took no position on whether Title VII prohibits transgender
discrimination. Instead, Phillips 66 moved for summary judgment on the
grounds that (1) Wittmer failed to state a prima face case of discrimination on
the basis of transgender status, and (2) Wittmer failed to present a genuine
issue of material fact that the non-discriminatory reason offered by Phillips 66
was pretextual.
      The district court granted summary judgment to Phillips 66 on both
grounds. Wittmer appealed.
      On appeal, Phillips 66 continues to take no position on whether Title VII
prohibits discrimination on the basis of transgender status. It instead seeks
affirmance on the specific evidentiary grounds on which it prevailed in the
district court.
      This appeal nevertheless attracted substantial amicus attention on the
question of whether Title VII prohibits transgender discrimination. The EEOC
filed an amicus brief that took no position whether the judgment below should
be affirmed or reversed. The EEOC simply asked this court to hold that Title
VII does indeed prohibit discrimination on the basis of transgender status.
Similarly, various organizations, led by the National Center for Lesbian
Rights, filed an amicus brief that, like EEOC, concluded that Title VII
prohibits transgender discrimination, and took no position on the judgment.
                                       4
     Case: 18-20251      Document: 00514825287         Page: 5    Date Filed: 02/06/2019



                                      No. 18-20251
       The EEOC requested the opportunity to participate in oral argument.
We granted the request. In addition, we appointed Adam Mortara as amicus
curiae to brief and argue the contrary interpretation of Title VII—just as the
Second Circuit did in Zarda. The EEOC subsequently withdrew its request to
participate in oral argument, due to the government shutdown.                      So the
National Center amici asked us if they could take the EEOC’s place at the
podium. We granted that request as well. 1
                                            III.
       Summary judgment is appropriate “if the movant shows that there is no
genuine dispute as to any material fact and the movant is entitled to judgment
as a matter of law.” FED. R. CIV. P. 56(a).
       Title VII prohibits employment discrimination against “any individual
. . . because of such individual’s . . . sex.”        42 U.S.C. § 2000e-2(a)(1).        To
establish a prima facie case of discrimination, the plaintiff must either present
direct evidence of discrimination or, in the absence of direct evidence, rely on
circumstantial evidence using the McDonnell Douglas burden-shifting
analysis. Under McDonnell Douglas, the plaintiff carries the burden to prove
that (1) he belongs to a protected class; (2) he applied for and was qualified for
the position; (3) he was rejected despite being qualified; and (4) others similarly
qualified but outside the protected class were treated more favorably.
McDonnell Douglas Corp. v. Green, 411 U.S. 792, 802 (1973). See also Willis v.
Coca Cola Enters., Inc., 445 F.3d 413, 420 (5th Cir. 2006).
       If a plaintiff establishes a prima facie case, the burden shifts to the
employer to show it had a legitimate, nondiscriminatory reason for rescinding



       1We thank Mr. Mortara for his public service in accepting the court’s appointment.
We also thank the National Center amici for participating in oral argument under these
unusual circumstances. All of the amici provided the court with excellent legal analysis and
advocacy.
                                             5
    Case: 18-20251    Document: 00514825287     Page: 6   Date Filed: 02/06/2019



                                 No. 18-20251
the offer. McDonnell Douglas, 411 U.S. at 802. If the employer can show a
legitimate, non-discriminatory reason for not hiring the plaintiff, the
presumption of discrimination disappears, and the burden shifts back to the
plaintiff to show either that the proffered reason was a pretext for
discrimination, or that the plaintiff’s protected status was another motivating
factor for the decision. Alvarado v. Tex. Rangers, 492 F.3d 605, 611 (5th Cir.
2007). To overcome a legitimate, nondiscriminatory reason for termination,
the plaintiff must show something beyond disagreement with the employer’s
decision. Bryant v. Compass Grp. USA Inc., 413 F.3d 471, 478 (5th Cir. 2005)
(“Disparate treatment of similarly situated employees is one way to
demonstrate unlawful discrimination and retaliation.”).
      Wittmer’s claim fails at both steps. To begin with, Wittmer failed to
establish a prima facie case of discrimination. Specifically, Wittmer did not
present evidence that any non-transgender applicants were treated better, as
required under the fourth prong of McDonnell Douglas. See Rogers v. Pearland
Indep. Sch. Dist., 827 F.3d 403, 408–09 (5th Cir. 2016) (upholding summary
judgment for failing the fourth prong of the prima facie case).
      In addition, Phillips 66 identified a legitimate, non-discriminatory
reason for rescinding the offer—namely, Wittmer’s misrepresentations.
Wittmer’s own deposition testimony confirms the misrepresentations about
maintaining an on-going employment relationship with Agrium, and
voluntarily departing Agrium to avoid substantial travel to Canada. And
Phillips 66 offered evidence that it decided to rescind the offer due to the
discrepancies uncovered in the background check—and that it did so two days
before anyone at the company ever learned of Wittmer’s transgender status.
      So Wittmer’s claim fails for two reasons, separate and apart from our
holding in Blum. First, Wittmer failed to satisfy the plaintiff’s burden to
present a prima facie case under the fourth prong of McDonnell Douglas. And
                                       6
    Case: 18-20251    Document: 00514825287      Page: 7   Date Filed: 02/06/2019



                                  No. 18-20251
second, Wittmer did not present a genuine issue of material fact that the non-
discriminatory reason offered by Phillips 66 was pretextual. The district court
was therefore correct to enter summary judgment for Phillips 66.
      The judgment is affirmed.




                                       7
    Case: 18-20251    Document: 00514825287     Page: 8   Date Filed: 02/06/2019



                                 No. 18-20251
PATRICK E. HIGGINBOTHAM, Circuit Judge, concurring:

      I concur fully in the dismissal of Wittmer’s Title VII claim on the grounds
stated in the majority opinion. Blum v. Gulf Oil Corp., 597 F.2d 936 (5th Cir.
1979), was decided decades before Lawrence v. Texas, 539 U.S. 558 (2003),
invalidated laws criminalizing same-sex sexual conduct, and we have never
since relied on Blum for its holding that Title VII does not cover sexual
orientation discrimination. Neither party, in the district court or this court,
relied on or questioned Blum’s continued vitality—so, wisely I think, we do not
reach here to resolve Blum’s endurance or the question of whether Title VII
today proscribes discrimination against someone because of sexual orientation
or transgender status. We do not because we cannot, even with elegant asides.




                                       8
    Case: 18-20251     Document: 00514825287         Page: 9   Date Filed: 02/06/2019



                                   No. 18-20251
JAMES C. HO, Circuit Judge, concurring:

      For four decades, it has been the uniform law of the land, affirmed in
eleven circuits, that Title VII of the 1964 Civil Rights Act prohibits sex
discrimination—not sexual orientation or transgender discrimination.
      But that uniformity no longer exists today. Three circuits to date have
construed    Title   VII   to   prohibit    sexual    orientation   or   transgender
discrimination. And now a district court in our circuit has issued a published
opinion declaring those rulings “persuasive”—and thus the “assume[d]” law of
our circuit—without mentioning our own circuit precedent to the contrary.
Wittmer v. Phillips 66 Co., 304 F. Supp. 3d 627, 634 (S.D. Tex. 2018).
      The majority opinion makes plain what should go without saying—that
our precedent remains binding in this circuit. I write separately to explain
why our precedent is also correct as a matter of faithful legal interpretation.
Only the Supreme Court can resolve this circuit split, of course. But because
the EEOC has asked us to address this issue—and because the district court
puts the law of our circuit into question—further discussion is warranted.
                                           I.
      Since 1964, Title VII has prohibited employers from “discriminat[ing]”
against any individual with respect to employment “because of such
individual’s . . . sex.” 42 U.S.C. § 2000e-2(a)(1).
      Whether this language applies to sexual orientation or transgender
discrimination is a question of statutory interpretation that has deeply divided
respected jurists in other circuits in recent years. Compare, e.g., Hively v. Ivy
Tech Cmty. Coll. of Ind., 853 F.3d 339 (7th Cir. 2017) (en banc); id. at 352
(Posner, J., concurring); id. at 357 (Flaum, J., concurring); Zarda v. Altitude
Express, Inc., 883 F.3d 100 (2nd Cir. 2018) (en banc); id. at 132 (Jacobs, J.,
concurring); id. at 135 (Cabranes, J., concurring); id. at 135 (Sack, J.,
concurring); id. at 136 (Lohier, J., concurring); with Hively, 853 F.3d at 359
                                        9
    Case: 18-20251    Document: 00514825287      Page: 10     Date Filed: 02/06/2019



                                  No. 18-20251
(Sykes, J., dissenting); Zarda, 883 F.3d at 137 (Lynch, J., dissenting); id. at
167 (Livingston, J., dissenting); id. at 169 (Raggi, J., dissenting).
      As a matter of ordinary usage, the term “sex,” of course, does not mean
“sexual orientation” or “transgender status.” “In common, ordinary usage in
1964—and now, for that matter—the word ‘sex’ means biologically male or
female . . . . To a fluent speaker of the English language—then and now—the
ordinary meaning of the word ‘sex’ does not fairly include the concept of ‘sexual
orientation.’ The two terms are never used interchangeably, and the latter is
not subsumed within the former; there is no overlap in meaning.” Hively, 853
F.3d at 362–63 (citations omitted) (Sykes, J., dissenting).
      But what does it mean to “discriminate because of sex”? There are two
competing schools of thought.       Under the longstanding view, universally
accepted by federal circuits for forty years, Title VII prohibits employers from
favoring men over women, or vice versa. By contrast, under the approach
recently adopted in three circuits, Title VII does more than prohibit favoritism
toward men or women—it requires employers to be entirely blind to a person’s
sex. See, e.g., Hively, 853 F.3d at 345 (“[H]olding all other things constant and
changing only her sex, [would] she [] have been treated the same way?”).
      A brief example will illustrate the meaningful difference between these
two visions. Separate bathrooms for men and women are of course ubiquitous
in our society. They are prevalent not because they favor one sex over another,
but because they protect the privacy of both sexes. So separate bathrooms are
permitted under the anti-favoritism theory of Title VII. But they are unlawful
under the blindness approach to Title VII, because separate bathrooms are
obviously not blind to sex.
      These competing visions of Title VII similarly diverge on the issue of
transgender and sexual orientation discrimination. Imagine that a company
discriminates against transgender women. Is that “discrimination because of
                                        10
   Case: 18-20251      Document: 00514825287      Page: 11   Date Filed: 02/06/2019



                                   No. 18-20251
sex”?    The anti-favoritism theory would say no, not if the company also
discriminates against transgender men. After all, that would not be favoring
men over women, or women over men—it would be favoring non-transgender
persons over transgender persons. So too as to sexual orientation: A company
that refuses to hire either gay men or lesbian women is not favoring men over
women, or vice versa—it is favoring straight men and women over gay men
and lesbian women. The blindness theory, by contrast, would hold that Title
VII prohibits both transgender and sexual orientation discrimination. Because
under that theory, it would not matter that the company isn’t favoring men
over women, or women over men. All that matters is that company policy
treats people differently based on their sex: Because only women, not men,
may identify as women—and only women, not men, may marry men—just as
only women, not men, may use women’s bathrooms.
        Neither of these competing theories appears to be foreclosed under the
literal terms of Title VII. How, then, should a dutiful textualist proceed? When
statutory text permits two very different interpretations, how do you decide?
For a number of reasons, the traditional interpretation should prevail.
                                        A.
        Although judges in other circuits are divided over their interpretation of
Title VII, they are united as to the original public meaning of Title VII.
        No one seriously contends that, at the time of enactment, the public
meaning and understanding of Title VII included sexual orientation or
transgender discrimination. To the contrary, there is a judicial consensus that
the public meaning of Title VII in 1964 did not include sexual orientation or
transgender discrimination.      See, e.g., Hively, 853 F.3d at 345 (adopting
interpretation of Title VII that “the Congress that enacted the Civil Rights Act
in 1964 . . . may not have realized or understood”); id. at 355 (Posner, J.,
concurring) (“A broader understanding of the word ‘sex’ in Title VII than the
                                        11
    Case: 18-20251        Document: 00514825287          Page: 12      Date Filed: 02/06/2019



                                        No. 18-20251
original understanding is thus required in order to be able to classify the
discrimination of which Hively complains as a form of sex discrimination.”); id.
at 362 (Sykes, J., dissenting) (“Is it even remotely plausible that in 1964, when
Title VII was adopted, a reasonable person competent in the English language
would have understood that a law banning employment discrimination
‘because of sex’ also banned discrimination because of sexual orientation? The
answer is no, of course not.”); Zarda, 883 F.3d at 137 (Lynch, J., dissenting)
(“Of course, today’s majority does not contend that Congress literally
prohibited sexual orientation discrimination in 1964. . . . [A]ny such contention
would be indefensible.”). 1
       This consensus about the original understanding of Title VII is further
bolstered by four decades of case law. During that time, every federal circuit
to address the issue—including the First through Eleventh Circuits—rejected
attempts to construe Title VII to prohibit discrimination on the basis of either
sexual orientation or transgender status. See, e.g., Dillon v. Frank, 952 F.2d
403, *4 (6th Cir. 1992) (unpublished table) (“The circuits are unanimous in
holding that Title VII does not proscribe discrimination based on sexual
activities or orientation.”); Hively, 853 F.3d at 361 (Sykes, J., dissenting) (“This
interpretation has been stable for many decades and is broadly accepted; all



       1 Original public meaning is not to be confused with the subjective intent of legislators.
Opponents of the traditional view of Title VII point out that members of Congress in 1964
would not have expected it to prohibit sexual harassment, including same-sex sexual
harassment—yet that is how courts have construed it today. See Oncale v. Sundowner
Offshore Services, Inc., 523 U.S. 75 (1998). But for originalists, the point is not whether
members of Congress subjectively intended that result—rather, the point is whether they
should have expected it, in light of the words of the statute as they were generally understood
at the time. In short, our lodestar is original public meaning, not original intent. It should
surprise no one that a statute drafted to eradicate sex discrimination in the workplace would
later be unanimously construed by the Supreme Court to reach workplace conduct that
pressures members of one sex out of the workplace, but not the other. See Meritor Sav. Bank,
FSB v. Vinson, 477 U.S. 57 (1986). That of course says nothing about whether Title VII also
forbids sexual orientation and transgender discrimination.
                                              12
    Case: 18-20251         Document: 00514825287           Page: 13      Date Filed: 02/06/2019



                                         No. 18-20251
circuits agree that sexual-orientation discrimination is a distinct form of
discrimination and is not synonymous with sex discrimination.”). 2
       It was not until 40 years after Congress enacted Title VII that a federal
court of appeals first construed it to prohibit transgender discrimination
(Smith v. City of Salem, 378 F.3d 566 (6th Cir. 2004))—and 53 years after
enactment that a federal court of appeals first construed it to prohibit sexual
orientation discrimination (Hively, 853 F.3d 339).
       If the first forty years of uniform circuit precedent nationwide somehow
got the original understanding of Title VII wrong, no one has explained how.
                                                B.
       The traditional understanding of Title VII is further bolstered by other
established principles of statutory interpretation.


       2  See, e.g., Higgins v. New Balance Athletic Shoe, Inc., 194 F.3d 252, 259 (1st Cir. 1999)
(‘‘[W]e regard it as settled law that . . . Title VII does not proscribe harassment simply
because of sexual orientation.’’); Simonton v. Runyon, 232 F.3d 33, 35 (2nd Cir. 2000) (‘‘The
law is well-settled in this circuit and in all others to have reached the question that . . . Title
VII does not prohibit harassment or discrimination because of sexual orientation.”); Bibby v.
Phila. Coca Cola Bottling Co., 260 F.3d 257, 261 (3rd Cir. 2001) (“It is clear . . . that Title VII
does not prohibit discrimination based on sexual orientation.”); Wrightson v. Pizza Hut of
Am., 99 F.3d 138, 143 (4th Cir. 1996) (‘‘Title VII does not afford a cause of action for
discrimination based upon sexual orientation.’’), abrogated on other grounds by Oncale, 523
U.S. 75; Blum v. Gulf Oil Corp., 597 F.2d 936, 938 (5th Cir. 1979) (“Discharge for
homosexuality is not prohibited by Title VII.”); Vickers v. Fairfield Med. Ctr., 453 F.3d 757,
762 (6th Cir. 2006) (‘‘[S]exual orientation is not a prohibited basis for discriminatory acts
under Title VII.’’); Ulane v. Eastern Airlines, Inc., 742 F.2d 1081, 1085 (7th Cir. 1984) (“While
we recognize distinctions among homosexuals, transvestites, and transsexuals, we believe
that the same reasons for holding that the first two groups do not enjoy Title VII coverage
apply with equal force to deny protection for transsexuals.”); Williamson v. A.G. Edwards &
Sons, Inc., 876 F.2d 69, 70 (8th Cir. 1989) (‘‘Title VII does not prohibit discrimination against
homosexuals.’’); Sommers v. Budget Mktg, Inc., 667 F.2d 748, 750 (8th Cir. 1982)
(“[D]iscrimination based on one’s transsexualism does not fall within the protective purview
of [Title VII].”); DeSantis v. Pacific Tel. & Tel. Co., 608 F.2d 327, 329–30 (9th Cir. 1979) (“Title
VII’s prohibition of ‘sex’ discrimination applies only to discrimination on the basis of gender
and should not be judicially extended to include sexual preference such as homosexuality.”);
Holloway v. Arthur Andersen & Co., 566 F.2d 659, 661 (9th Cir. 1977) (“Title VII does not
embrace transsexual discrimination.”); Medina v. Income Support Div., 413 F.3d 1131, 1135
(10th Cir. 2005) (‘‘Title VII’s protections . . . do not extend to harassment due to a person’s
sexuality.”); Evans v. Ga. Reg’l Hosp., 850 F.3d 1248, 1255 (11th Cir. 2017) (following Blum).
                                                13
   Case: 18-20251    Document: 00514825287     Page: 14   Date Filed: 02/06/2019



                                No. 18-20251
      As the Supreme Court has repeatedly observed, Congress “does not alter
the fundamental details of a regulatory scheme in vague or ancillary
provisions—it does not, one might say, hide elephants in mouseholes.”
Whitman v. Am. Trucking Ass’n, 531 U.S. 457, 468 (2001). See also, e.g.,
Gonzales v. Oregon, 546 U.S. 243, 267 (2006) (same).
      The Court typically invokes the “elephants” canon when it is asked to
construe an ambiguous statute to reach a matter of great policy consequence.
As the Court explained, Congress at times drafts statutes that are “susceptible
to more precise definition and open to varying constructions, and thus
ambiguous in the relevant sense.” Id. at 258. When faced with such ambiguous
provisions, “our inquiry into whether Congress has directly spoken to the
precise question at issue is shaped, at least in some measure, by the nature of
the question presented.” FDA v. Brown & Williamson Tobacco Corp., 529 U.S.
120, 159 (2000) (emphasis added). “Congress is more likely to have focused
upon, and answered, major questions, while leaving interstitial matters to
answer themselves in the course of the statute’s daily administration.” Id.
      For example, in Gonzales v. Oregon, the Court rejected an interpretation
of the Controlled Substances Act that would have given the Attorney General
the power to regulate drugs used in physician-assisted suicide. The Court
noted that “[t]he importance of the issue of physician-assisted suicide, which
has been the subject of an ‘earnest and profound debate’ across the country,
makes the oblique form of the claimed delegation all the more suspect.” 546
U.S. at 267 (quoting Washington v. Glucksberg, 521 U.S. 702, 735 (1997)).
      Similarly, in FDA v. Brown & Williamson, the Court rejected a reading
of the Food, Drug, and Cosmetic Act that would have given the FDA the power
to regulate tobacco. The Court said that “we are confident that Congress could
not have intended to delegate a decision of such economic and political
significance to an agency in so cryptic a fashion.” 529 U.S. at 160. See also
                                      14
   Case: 18-20251     Document: 00514825287      Page: 15   Date Filed: 02/06/2019



                                  No. 18-20251
MCI v. AT&T, 512 U.S. 218, 231 (1994) (“It is highly unlikely that Congress
would leave the determination of whether an industry will be entirely, or even
substantially, rate-regulated to agency discretion—and even more unlikely
that it would achieve that through such a subtle device as permission to
‘modify’ rate-filing requirements.”); Brannan v. Stark, 342 U.S. 451, 463 (1952)
(“We do not think it likely that Congress, in fashioning this intricate . . .
machinery, would thus hang one of the main gears on the tail pipe.”).
      The elephants canon easily applies here. No one could seriously dispute
the importance of the issues presented in this case, as reflected by the amicus
and en banc attention these issues have attracted in other circuits.
      What’s more, this case is about more than sexual orientation or
transgender discrimination. If we accept the blindness theory of Title VII,
what else are employers prohibited from doing?
      As I noted earlier, employers would also be forbidden from maintaining
separate bathrooms and changing rooms for men and women—even though the
purpose of separate bathrooms and changing rooms is not favoritism toward
either sex, but respect for the privacy of employees and customers of both sexes.
No one to my knowledge has suggested how the blindness theory of Title VII
could prohibit transgender and sexual orientation discrimination, while still
allowing employers to maintain separate bathrooms for men and women. That
is presumably because no such limiting principle exists.
      In Zarda, for example, Judge Lynch stated that surely “Title VII . . . does
not prohibit an employer from having separate men’s and women’s toilet
facilities.” 883 F.3d at 150 (Lynch, J., dissenting). Indeed, it was precisely for
that reason that he rejected the blindness view of Title VII. See id. at 151 (“it
is not the case that any employment practice that can only be applied by
identifying an employee’s sex is prohibited,” including separate bathrooms).


                                       15
    Case: 18-20251    Document: 00514825287     Page: 16   Date Filed: 02/06/2019



                                 No. 18-20251
      Notably, the majority in Zarda responded to Judge Lynch by conceding
that, under their view of Title VII, “employer policies regarding sex-segregated
bathrooms” would indeed “discriminate[] because of sex.” Id. at 118. The
majority tried to avoid employer liability for separate bathrooms by suggesting
that bathroom assignments are not significant enough to constitute terms and
conditions of employment protected under Title VII. Id. at 118–19. But that
only begs the question: What if an employee is fired for using the wrong
bathroom or changing room? The majority does not say.
      To their credit, the National Center amici conceded during oral
argument that, under their theory of Title VII, employers would indeed be
forbidden from maintaining separate bathrooms and changing rooms for men
and women. Oral Arg. 27:40–28:17.
      So this case does not simply concern sexual orientation and transgender
discrimination.   It affects every American who uses the restroom at any
restaurant, buys clothes at any department store, or exercises at any gym.
What’s more, because federal statutes governing educational institutions
employ language indistinguishable from Title VII, this debate also affects
virtually every school, college, dormitory, athletic activity, and locker room in
America. See, e.g., Title IX of the Education Amendments Act of 1972, 20
U.S.C. § 1681(a) (“No person in the United States shall, on the basis of sex, be
excluded from participation in, be denied the benefits of, or be subjected to
discrimination under any education program or activity receiving Federal
financial assistance.”).
      Under the elephants canon, significant policy issues must be decided by
the people, through their elected representatives in Congress, using clearly
understood text—not by judges, using “oblique,” “cryptic,” or “subtle” statutory
parsing. Gonzales, 546 U.S. at 267; Brown & Williamson, 529 U.S. at 160;
MCI, 512 U.S. at 231. That principle surely applies here, considering the
                                       16
   Case: 18-20251     Document: 00514825287     Page: 17   Date Filed: 02/06/2019



                                 No. 18-20251
revolutionary social change that would be brought about under the blindness
approach to Title VII.
                                       C.
      The traditional interpretation of Title VII is also the only reading that
comports with common usage.
      When construing statutes, courts presume that lawmakers use words in
light of their natural and ordinary meaning, rather than resort to more cryptic
formulations.   See, e.g., Smith v. United States, 508 U.S. 223, 228 (1993)
(“When a word is not defined by statute, we normally construe it in accord with
its ordinary or natural meaning.”).
      If Congress had meant to prohibit sexual orientation or transgender
discrimination, surely the most straightforward way to do so would have been
to say so—to add “sexual orientation” or “transgender status” or “gender
identity” to the list of classifications protected under Title VII. It would defy
common sense to imagine that lawmakers labored to assemble a majority
coalition to eradicate sexual orientation and transgender discrimination from
the workplace—only to select the most oblique formulation they could think of
(“because of sex”) and then hope for the best that courts would understand
what they meant.
      By the same token, any legitimate theory of interpretation must account
for the possibility that lawmakers might ultimately decide to prohibit sex
discrimination, but not sexual orientation or transgender discrimination. And
the most obvious way to implement that policy judgment is to do exactly what
Congress did in 1964: prohibit discrimination on the basis of sex, without the
need for an exemption for, or any other reference to, sexual orientation or
transgender status.
      This is not just common usage in 1964—it is common usage today.
Counsel for the National Center amici acknowledged as much during oral
                                       17
    Case: 18-20251        Document: 00514825287           Page: 18     Date Filed: 02/06/2019



                                        No. 18-20251
argument.      When asked about a hypothetical company that hires equally
between men and women, but refuses to hire any transgender men or women,
counsel agreed that, as a matter of common parlance, we would call that
company today transphobic, not sexist. Oral Arg. 25:10–25:35.
       Similarly, both Congress and various state legislatures have expressly
prohibited sexual orientation and gender identity discrimination by using the
terms “sexual orientation” and “gender identity,” as Judge Sykes cataloged in
Hively. 853 F.3d at 363–64 (Sykes, J., dissenting). “This uniformity of usage
is powerful objective evidence that sexual-orientation discrimination is broadly
recognized as an independent category of discrimination and is not
synonymous with sex discrimination.” Id. at 364–65. 3
                                               II.
       Opponents of the traditional approach to Title VII nevertheless contend
that their position is compelled by the Supreme Court’s decision in Price
Waterhouse v. Hopkins, 490 U.S. 228 (1989). See, e.g., Hively, 853 F.3d at 342.
       Under this theory, sex stereotyping is per se unlawful under Price
Waterhouse, regardless of whether it is ultimately used to favor one sex over
another. Accordingly, transgender discrimination must now be treated as per
se unlawful under Title VII as well. After all, transgender discrimination
targets transgender men and women precisely because they do not conform
with sex stereotypes as to how they should identify themselves. And so too
with sexual orientation discrimination, which likewise targets gay men and




       3 See, e.g., Violence Against Women Act, 34 U.S.C. § 2291(b)(13)(A) (prohibits federally
funded programs and activities from discriminating “on the basis of actual or perceived race,
color, religion, national origin, sex, gender identity, . . . sexual orientation, or disability”);
Matthew Shepard and James Byrd, Jr. Hate Crimes Prevention Act, 18 U.S.C. § 249(a)(2)(A)
(imposes heightened punishment for causing or attempting to cause bodily injury “to any
person, because of the actual or perceived religion, national origin, gender, sexual orientation,
gender identity, or disability of any person”).
                                               18
    Case: 18-20251    Document: 00514825287      Page: 19    Date Filed: 02/06/2019



                                  No. 18-20251
lesbian women because they do not conform with sex stereotypes. See, e.g., id.
(“[A]ll gay, lesbian and bisexual persons fail to comply with the sine qua non
of gender stereotypes—that all men should form intimate relationships only
with women, and all women should form intimate relationships only with
men.”).
      But here’s the problem with this theory: Price Waterhouse doesn’t make
sex stereotyping per se unlawful under Title VII. To the contrary, under Price
Waterhouse, sex stereotyping is actionable only to the extent it provides
evidence of favoritism of one sex over the other.
      The plurality opinion of Justice Brennan, for example, spoke of
prohibiting not all sex stereotypes per se, but only “disparate treatment of men
and women resulting from sex stereotypes.” Id. at 251 (emphasis added). See
also id. (“An employer who objects to aggressiveness in women but whose
positions require this trait places women in an intolerable and impermissible
catch 22: out of a job if they behave aggressively and out of a job if they do not.
Title VII lifts women out of this bind.”) (citations and quotations omitted).
      Similarly, the concurring opinion of Justice O’Connor observed that sex
is a “human characteristic[] of which decisionmakers are aware and about
which they may comment in a perfectly neutral and nondiscriminatory
fashion.” Id. at 277 (emphasis added). “What is required is . . . direct evidence
that decisionmakers placed substantial negative reliance on an illegitimate
criterion in reaching their decision.” Id.
      And Justice Kennedy noted on behalf of three dissenting justices that
“Title VII creates no independent cause of action for sex stereotyping.
Evidence of use by decisionmakers of sex stereotypes is, of course, quite
relevant to the question of discriminatory intent.       The ultimate question,
however, is whether discrimination caused the plaintiff’s harm.” Id. at 294.


                                        19
   Case: 18-20251     Document: 00514825287      Page: 20   Date Filed: 02/06/2019



                                  No. 18-20251
                                       III.
      Opponents of the traditional view of Title VII also claim their position is
compelled by an analogy to race, and specifically, to interracial marriage.
      Put simply, their point is this: Title VII requires blindness to race—so
why doesn’t it also require blindness to sex?        For example, courts have
construed Title VII to forbid employers from discriminating against employees
for being in an interracial marriage. See, e.g., Holcomb v. Iona College, 521
F.3d 130 (2nd Cir. 2008); Parr v. Woodmen of the World Life Ins. Co., 791 F.2d
888 (11th Cir. 1986). Why, then, doesn’t Title VII also require employers to be
blind to sex as well—which would prohibit discrimination on the basis of same-
sex marriage, sexual orientation, and transgender status? See, e.g., Hively,
853 F.3d at 342 (alleging “sharp tension” between lack of Title VII protection
for sexual orientation and legal protection for interracial marriage).
      But the analogy fails for one simple reason: The Supreme Court has
analyzed interracial marriage differently from same sex marriage.
      The Court has condemned laws against interracial marriage, not only
because of our constitutional commitment to color blindness, but because
prohibitions on interracial marriage are racist, pure and simple. As the Court
put it, “[t]here is patently no legitimate overriding purpose independent of
invidious racial discrimination which justifies this classification.” Loving v.
Virginia, 388 U.S. 1, 11 (1967) (emphasis added). See also Hively, 853 F.3d at
348 (“[M]iscegenation laws . . . are (and always were) inherently racist.”); id.
at 368 (Sykes, J., dissenting) (“[M]iscegenation laws are inherently racist.”).
      By contrast, the Court did not establish a right to same-sex marriage
based on sex discrimination at all, let alone based on blindness to sex. To be
sure, the plaintiffs in Obergefell made the argument—indeed, they devoted an
entire subsection of their brief to the argument that traditional marriage laws
are not blind to sex. Brief for Petitioners, Obergefell v. Hodges, 135 S. Ct. 2584
                                       20
    Case: 18-20251    Document: 00514825287      Page: 21   Date Filed: 02/06/2019



                                  No. 18-20251
(2015), available at 2015 WL 860738, *48. Yet not a single justice endorsed
that theory. Instead, the Supreme Court held that traditional marriage laws
discriminate on the basis of sexual orientation, not sex. As Judge Sykes put it
in Hively, “far from collapsing the well-understood distinction between sex
discrimination and sexual-orientation discrimination, the Court actually
preserved it.” 853 F.3d at 372 (Sykes, J., dissenting).
                                       IV.
      It took an act of Congress to prohibit race and sex discrimination in
private employment nationwide—a landmark achievement in our nation’s
history. So too it will take an act of Congress if the people wish to prohibit
transgender and sexual orientation discrimination across the country as well.
See, e.g., Zarda, 883 F.3d at 166 (Lynch, J., dissenting) (“[I]t is the prerogative
of Congress or a state legislature to decide whether private employers may
[discriminate].”).
      Running the gauntlet of Article I, Section 7 of the Constitution is arduous
work, to be sure.     But it is necessary for the people to ensure that the
protections sought in this case are not just legitimate, but lasting.
      Moreover, it is worth remembering what Congress has already achieved
by enacting the 1964 Civil Rights Act. As the court-appointed amici reminds
us: Title VII protects every American, regardless of sexual orientation or
transgender status. It simply requires proof of sex discrimination, as distinct
from sexual orientation or transgender discrimination. If you can demonstrate
that your employer will hire transgender men but not transgender women, or
gay men but not lesbian women, or vice versa, you may well have a claim of
sex discrimination.
      In sum, Title VII prohibits sex discrimination, full stop. And it applies
the same rules to everyone, without regard to sexual orientation or
transgender status. For example, in O’Daniel v. Industrial Service Solutions,
                                        21
   Case: 18-20251     Document: 00514825287      Page: 22   Date Filed: 02/06/2019



                                  No. 18-20251
2018 WL 265585, *7 (M.D. La. Jan. 2, 2018) (appeal pending), the district court
held that a straight employee has no Title VII claim for sexual orientation
discrimination by a lesbian supervisor. See also Medina, 413 F.3d at 1133–35
(same). The same rules apply to Bonnie O’Daniel as to Nicole Wittmer.
                                      ***
      Under our Constitution, contentious policy disputes are resolved by the
people, through their elected representatives in Congress.          And when a
particular policy position garners enough support to leap the hurdles of Article
I, Section 7, it becomes the law of the land.
      For our system to work, however, we must share a common language.
When the American people come to a consensus, there must be a way to reduce
the agreement to words that we can all understand and accept—both today
and in the years to come. We must have confidence that our words will be
faithfully construed in the future, consistent with our common understanding.
      That confidence is lost if the people undertake to debate difficult issues,
accept the daunting task of forging compromise, and then reduce that
compromise to legislation—only to have courts surprise the people with rulings
that bear no resemblance to our common language. I agree with Judge Lynch
that “we need to respect the choices made by Congress about which social
problems to address, and how to address them.” Zarda, 883 F.3d at 166
(Lynch, J., dissenting). We should not “impos[e] on a half-century-old statute
a meaning of ‘sex discrimination’ that the Congress that enacted it would not
have accepted.” Hively, 853 F.3d at 357 (Posner, J., concurring).
      I join in the decision to affirm the district court. But I do so with concern
that the people are losing faith in their institutions—and that our courts are
giving the people reason to do so.




                                       22